Exhibit 10.12
SECOND AMENDMENT TO
REVOLVING CREDIT AND SECURITY AGREEMENT
THIS SECOND AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT, dated as of
June 1, 2018 and effective as of May 29, 2018 (this “Amendment”), is entered
into by and among COOPER RIVER LLC, a Delaware limited liability company, as
borrower (the “Borrower”), the LENDERS party hereto, CITIBANK, N.A.
(“Citibank”), as administrative agent for the Secured Parties (as hereinafter
defined) (in such capacity, the “Administrative Agent”), CITIBANK, N.A., acting
through its Agency & Trust division (“Citibank Agency & Trust”), as collateral
custodian for the Secured Parties (in such capacity, the “Custodian”) and as
collateral agent for the Secured Parties (in such capacity, the “Collateral
Agent”), and VIRTUS GROUP, LP (“Virtus”), as collateral administrator (in such
capacity, the “Collateral Administrator”).
R E C I T A L S
WHEREAS, certain of the above-named parties have entered into that certain
Revolving Credit and Security Agreement, dated as of May 29, 2015 (as amended,
the “Agreement”), by and among the Borrower, the Lenders from time to time party
thereto, the Administrative Agent, the Collateral Agent, the Custodian and the
Collateral Administrator; and
WHEREAS, pursuant to and in accordance with Section 12.01(b) of the Agreement,
the parties hereto desire to amend the Agreement in certain respects as provided
herein.
NOW, THEREFORE, based upon the above Recitals, the mutual premises and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the undersigned,
intending to be legally bound, hereby agree as follows:
SECTION 1.   Definitions.
Each capitalized term used but not defined herein has the meaning ascribed
thereto in the Agreement.
SECTION 2.   Amendments to the Agreement.   The parties hereto agree that
Section 1.01 of the Agreement is hereby amended by restating the definition of 
“Reinvestment Period” as follows:
“Reinvestment Period” means the period from and including the Closing Date to
and including the earliest of  (a) July 30, 2018 (or such later date as may be
agreed by the Borrower and the Lenders); and (b) the date of the termination of
the Commitments pursuant to Section 6.02.
SECTION 3.   Agreement in Full Force and Effect as Amended.
Except as specifically amended hereby, all provisions of the Agreement shall
remain in full force and effect. This Amendment shall not be deemed to expressly
or impliedly waive, amend or supplement any provision of the Agreement other
than as expressly set forth herein and shall not constitute a novation of the
Agreement.
SECTION 4.   Representations and Warranties.
The Borrower hereby represents and warrants as of the date of this Amendment as
follows:
(a) this Amendment and each other Facility Document entered into on the date
hereof has been duly executed and delivered by it;
(b) this Amendment and each other Facility Document entered into on the date
hereof constitutes its legal, valid and binding obligation, enforceable against
it in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally or by general
principles of equity; and
(c) there is no Event of Default or Default that is continuing or would result
from entering into this Amendment.
1

--------------------------------------------------------------------------------

SECTION 5.   Conditions to Effectiveness.
The effectiveness of this Amendment shall be subject to the receipt by the
Administrative Agent of executed counterparts of this Amendment.
SECTION 6.   Miscellaneous.
(a) This Amendment is a Facility Document for all purposes of the Agreement.
This Amendment may be executed in any number of counterparts (including by
facsimile or electronic mail), and by the different parties hereto on the same
or separate counterparts, each of which shall be deemed to be an original
instrument but all of which together shall constitute one and the same
agreement.
(b) The descriptive headings of the various sections of this Amendment are
inserted for convenience of reference only and shall not be deemed to affect the
meaning or construction of any of the provisions hereof.
(c) This Amendment may not be amended or otherwise modified except as provided
in the Agreement.
(d) The failure or unenforceability of any provision hereof shall not affect the
other provisions of this Amendment.
(e) Whenever the context and construction so require, all words used in the
singular number herein shall be deemed to have been used in the plural, and vice
versa, and the masculine gender shall include the feminine and neuter and the
neuter shall include the masculine and feminine.
(f) This Amendment represents the final agreement between the parties only with
respect to the subject matter expressly covered hereby and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
between the parties. There are no unwritten oral agreements between the parties.
(g) THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.
(h) The Administrative Agent authorizes and directs the Collateral Agent to
enter into this Amendment.
[Remainder of Page Intentionally Left Blank]
2

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first
written above.
COOPER RIVER LLC, as Borrower
By:

/s/ William Goebel


Name: William Goebel
Title:  Chief Financial Officer
FS INVESTMENT CORPORATION II, as Collateral Manager
By:

/s/ William Goebel


Name: William Goebel
Title:  Chief Financial Officer

Second Amendment to Revolving Credit and Security Agreement

--------------------------------------------------------------------------------

CITIBANK, N.A., as Administrative Agent and a Lender
By:

/s/ Wayne Gee


Name: Wayne Gee
Title:   Vice President
Second Amendment to Revolving Credit and Security Agreement

--------------------------------------------------------------------------------

GUARDIANS OF NEW ZEALAND SUPERANNUATION AS MANAGER AND ADMINISTRATOR OF THE NEW
ZEALAND SUPERANNUATION FUND IN ACCORDANCE WITH THE NEW ZEALAND SUPERANNUATION
AND RETIREMENT INCOME ACT 2001, as a Lender
By:

/s/ Deborah Bush


Name: Deborah Bush
Title:  Authorised Signatory

Second Amendment to Revolving Credit and Security Agreement

--------------------------------------------------------------------------------

CITIBANK, N.A., as Collateral Agent
By:

/s/ Valerie Delgado


Name: Valerie Delgado
Title:   Senior Trust Officer
VIRTUS GROUP, LP, as Custodian and as Collateral Administrator
By:

/s/ Mirna Herr


Name: Mirna Herr
Title:   Partner
Second Amendment to Revolving Credit and Security Agreement

--------------------------------------------------------------------------------